453 F.2d 1375
B. Vandenburg HALL, Plaintiff-Appellant,v.A. CORPORATION et al., Defendants-Appellees.
No. 424, Docket 71-1805.
United States Court of Appeals,Second Circuit.
Argued Jan. 27, 1972.Decided Feb. 3, 1972.

Henry St. J. Fitzgerald, Arlington, Va.  (Tolbert, Lewis & Fitzgerald, Arlington, Va., and B. Vandenburg Hall, pro se, of counsel), for plaintiff-appellant.
Marvin Schwartz, New York City (Mark I. Fishman, and Sullivan & Cromwell, New York City, of counsel), and Boris Kostelanetz, New York City, (Arthur Brooks and Kostelanetz & Ritholz, New York City, of counsel), for defendants-appellees.
Before FRIENDLY, Chief Judge, and ANDERSON and MANSFIELD, Circuit Judges.
PER CURIAM:


1
The order is affirmed for the reasons stated in the opinion of Judge Metzner reported at 330 F. Supp. 1352 (1971).  The Clerk is directed to destroy all copies of the briefs except one, which he shall seal.  He is also directed to seal all copies of the appendix pending possible transmission to the Clerk of the Supreme Court if appellant should petition for certiorari.  If appellant should not so petition, the Clerk shall destroy all copies except one, which he shall seal.